
	
		I
		112th CONGRESS
		2d Session
		H. R. 4288
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to provide
		  grants to States to assist veterans with who were trained to drive large
		  vehicles while serving in the Armed Forces in obtaining, upon their discharge
		  or release from active duty service, State commercial drivers
		  licenses.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Drivers Licenses for
			 Veterans Act.
		2.Grant program to
			 assist veterans trained to drive large vehicles in obtaining commercial drivers
			 licences
			(a)ProgramThe
			 Secretary of Veterans Affairs shall establish a program consisting of awarding
			 grants to States to assist veterans who received and completed training to
			 drive large vehicles while serving in the Armed Forces of the United States in
			 obtaining, upon their discharge or release from active duty service, State
			 commercial drivers licenses.
			(b)Use of
			 FundsAmounts received as a grant under this section may be used
			 to assist veterans described in subsection (a) in obtaining State commercial
			 drivers licenses as follows:
				(1)Providing to such
			 veterans required course work and training that take into account, and are not
			 duplicative of, course work and training received when such veterans were
			 active members of the Armed Forces of the United States, to enable such
			 veterans to satisfy State requirements for obtaining a commercial drivers
			 license, as determined by the appropriate State regulatory entity.
				(2)Providing
			 reimbursement for costs associated with—
					(A)such course work
			 and training; or
					(B)applying for a
			 commercial drivers license.
					(3)Expediting the
			 licensing process.
				(c)EligibilityTo
			 be eligible for a grant under this section, a State shall demonstrate to the
			 Secretary’s satisfaction that the State has a shortage of individuals with
			 commercial drivers licenses.
			(d)ReportThe
			 Secretary shall submit to the Congress an annual report on the program under
			 this section.
			(e)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for each of fiscal years 2013 through 2017.
			(f)GAO Study and
			 ReportThe Comptroller General of the United States shall—
				(1)conduct a study on
			 the barriers experienced by veterans who received training as large vehicle
			 drivers while serving in the Armed Forces of the United States and, upon their
			 discharge or release from active duty service, seek to obtain State commercial
			 drivers licenses; and
				(2)not later than 2
			 years after the date of the enactment of this Act, submit to the Congress a
			 report on the results of such study, including recommendations on whether the
			 program established under this section should be expanded to assist veterans
			 seeking other type of licenses and certifications.
				
